Title: To James Madison from John Armstrong, [ca. 18 July 1813]
From: Armstrong, John
To: Madison, James


        
          Sir,
          [ca. 18 July 1813]
        
        I have this moment received a letter from the Secy. of State dated “off Blackstone’s Island, St. Mary’s, July the 18th. 1813.” From this it would appear that the enemy is bent on his project of coming up the river. He moves slowly, but with great circumspection & in two divisions. Between these, there were, at the date of the letter, at least twenty miles. Blackstone’s island is nearly the central point between them & upon this, they have landed a force variously reported “from 400 to 250.” This circumstance has suggested to Mr. M. the idea of my sending down 350 regulars from

this place, with the view of cutting off this British party. In compliance with his request I refer it to you. The objections to it are:
        1st. that by the time the detachment could reach the Island (43 miles distant) the bird might either be flown, or the lower division of the fleet, or a single ship from it, have advanced to the Island & in either of these cases, we should have our labor for nothing:
        2d. It is doubtful (& stated to be so by Col. M.) whether a sufficient number of boats could be collected for the purpose of transporting our men from the main to the Island, were they now opposite to it.
        3d. the loss of this detachment would not materially affect the movements of the enemy, since they can advance without it—the loss of 350 men to us, on an enterprise comparatively without object, would materially affect our strength & put into jeopardy the places they are principally destined to defend.
        4th. our strength is already under the mark, even for defensive operations behind fortifications. Capt. Morris’s letter to Mr. Jones of to-day, is founded on this fact.
        5th. my whole regular force (in infantry) does not exceed 800 effectives: to detach 350 of these for the purpose of attacking a force, which may be 400, & upon an Island, which may possibly be commanded by their fleet, & for an object, which if accomplished, will have no influence on the enemy’s movements, is wrong, as I believe, on every calculation.
        6th. This seems to be a service to which the neiboring militia ought to be competent & which of course may be left to them.
        Mr. Mercer, (Mr Monro’s messenger), is in haste & I am obliged to conclude. With assurances of great respect, Sir, I am your most obed. & faithful Servt,
        
          John Armstrong
        
      